IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 98-30314
                         Summary Calendar



                     UNITED STATES OF AMERICA,

                                            Plaintiff-Appellee,

                              VERSUS

                         ALDOLPHUS WILSON,

                                            Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
             for the Eastern District of Louisiana
                      USDC No. 92-CR-214-F
                      --------------------

                          August 19, 1999

Before DAVIS, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     Aldolphus Wilson, federal prisoner # 22996-034, has appealed

the district court’s denial of relief relative to his Fed. R. Crim.

P. 41(e) motion for the return of, or compensation for, his

property which allegedly was seized in connection with his arrest

in 1992 for drug-trafficking offenses.

     The district court held that Wilson’s claims relative to

$100,102.67 and a Volvo automobile, which were declared forfeited,




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 98-30314
                                 -2-

are barred by laches. We AFFIRM this ruling, substantially for the



reasons adopted by the district court.         See United States v.

Wilson, No. 92-CR-214 (E.D. La. Jan. 29, 1998).

     The district court held that Wilson was not entitled to relief

on his claims respecting other property, which allegedly was seized

from him but not declared forfeited.       Wilson contends that he is

entitled to monetary damages because the Government no longer is

able to return this property to him.       Such a remedy, however, is

foreclosed by sovereign immunity.   Peña v. United States, 157 F.3d
984, 986 (5th Cir. 1998).

     The court remanded Peña’s case to allow him to amend his

pleadings to state claims under Bivens v. Six Unknown Named Agents,

403 U.S. 388 (1971).   Peña, 157 F.3d at 987.      In Wilson’s case,

that remedy is barred by the one-year statute of limitations

applicable to Bivens actions in Louisiana.       See Alford v. United

States, 693 F.2d 498, 499 (5th Cir. 1982).

     JUDGMENT AFFIRMED.